—In an action for a judgment declaring, inter alia, that the plaintiff is the sole owner of a parcel of real property, the plaintiff appeals from an order of the Supreme Court, Nassau County (Rossetti, J.), entered March 4, 1998, which, inter alia, denied his motion for summary judgment.
Ordered that the order is affirmed, with costs.
The appellant’s motion for summary judgment was properly denied (see, Matter of Kinzler, 195 AD2d 464, 466). Bracken, J. P., Friedmann, Goldstein and Smith, JJ., concur.